1
2
3
                                                                 JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JOE LOUIS,                                  Case No. 2:19-cv-06320-JVS-KES
12                Plaintiff,                               JUDGMENT
13         v.
14   GOVERNOR OF THE STATE OF
15   CALIFORNIA, et al.,
16                Defendants.
17
18
19         Pursuant to the Court’s Order Dismissing This Action for Lack of Prosecution,
20   IT IS ADJUDGED that the Complaint and entire action is dismissed with prejudice.
21
22
23   DATED: October 25, 2019
24
25                                        ____________________________________
                                          JAMES V. SELNA
26                                        UNITED STATES DISTRICT JUDGE
27
28
